DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.
 
Examiner’s Note
	The Examiner acknowledges the amendment of claim 1 and the cancellation of claim 2. Claims 4 – 5 were previously cancelled. Claims 1, 3, 6 – 8 are currently pending and examined herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, & 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US 2003/0203141 A1), in view of Koda et al. (JP 2003-064226 A).
With regard to claim 1, Blum et al. teach a multilayered blister packaging film (Applicant’s “laminate”) comprising a polyester-based support layer (“substrate”) (18) (Blum’s claim 5), a fluoropolymer layer (14), and a second intermediate layer (16) joining said fluoropolymer layer and support layer (paragraph [0039]). The laminate contains a second intermediate adhesive tie layer (16) comprising (1) polyolefin-containing polymer consisting of at least one functionalized (anhydride) polyolefin, preferably functionalized polyolefin functionalized with anhydrides (paragraph [0053]), at least one copolymer of ethylene and at least one comonomer based on acrylates (paragraph [0053]), and (2) a styrene-containing rubber (paragraph [0052]), such as styrene-ethylene-butylene-styrene (SEBS) (paragraph [0056]). 

    PNG
    media_image1.png
    270
    503
    media_image1.png
    Greyscale

Furthermore, Blum et al. teach a first intermediate adhesive tie layer (12) (“second intermediate layer”) and a polyester-based base layer (10) (“second substrate layer”) (paragraph [0046]) in this order on a surface of said fluorine-based resin layer, the surface being opposite to a surface on which said second intermediate layer of claim 1 is formed (paragraph [0050] & Fig. 1, shown above). The first intermediate adhesive tie layer (12) may be composed of “any suitable adhesive,” such as an epoxy, a modified polyolefin, or blend thereof (i.e. polyethylene (paragraph [0050])).
Blum et al. teach the thickness of the support layer and the base layer are in the same range of about 1.3 µm to about 2540 µm, and most preferably about 2.5 µm to about 20 µm (paragraph [0062]). As such, Blum et al. suggest (a ratio of) a thickness of said second substrate layer to that of said substrate layer is 1.
Blum et al. do not explicitly teach the first intermediate adhesive layer contains SEBS. 
However, Blum et al. do not limit the composition of the first intermediate tie layer, such that “any suitable adhesive” may be used. Blum et al. teach the second intermediate adhesive layer comprising an ethylene-based resin and a styrene-containing rubber (paragraphs [0052] – [0053] & [0056]).
It would have been obvious to one of ordinary skill in the art to use the same adhesive composition for the first and second intermediate adhesive tie layers because both adhesive layers are used to join the same two types of layers to each other: a PET substrate and a PCTFE resin layer. 
Blum et al. does not teach the presence of epoxidized polybutadiene in any of the intermediate adhesive layers. 
Koda et al. teach a polyethylene-based resin composition for laminated packaging material, wherein the composition comprises a polyethylene resin, such as low density polyethylene, and about 0.01 to 1.5% by weight epoxy-modified diene polymer, such as epoxidized butadiene (paragraphs [0021] & [0027]). An adequate amount of a specific liquid epoxy modified diene polymer can be added to a specific ethylene-based polymer for improving adhesiveness to a base (substrate) material (paragraph [0009]), such as a polyester-based film material (e.g. PET) (paragraphs [0011] & [0035]).
	Therefore, based on the teachings of Koda et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate epoxidized butadiene into the polyethylene-based adhesive layers taught by Blum et al. for forming an intermediate layer of improved adhesiveness to a polyester-based (e.g. PET) substrate.
	Neither Blum et al. or Koda et al. teach the total light transmittance of haze value of the laminate.
	However, the combination of references cited above teach the same structure and composition as the multilayer film taught in Applicant’s specification, as shown in the table below.
Applicant’s specification
Cited Prior Art
PCTFE layer (P0035)
Thickness 20 – 150 µm (P0036)
PCTFE layer (P0002 & 0049)
Thickness 1.3 – 1270 µm (P0062)
Adhesive comprising 55 – 90 parts by mass Maleic anhydride-modified PE (polyethylene-based resin) (pg. 9), 8 – 24% by mass elastomer (e.g. styrene-ethylene-butylene-styrene copolymer (SEBS)) (pg. 10), epoxidized polybutadiene (pg. 11)
Adhesive thickness 5 – 50 µm
Blum et al. teach adhesive comprising anhydride modified polyolefin (polyethylene), 1 – 35 wt.% styrene-ethylene-butylene (P0056-0057). Blum et al. do not teach any other components in the adhesive layer. Therefore, the polyolefin is present in the amount of 65 – 99 wt.%.
Koda et al. teach adhesive comprising  epoxidized polybutadiene (P [0027]).
Blum et al. teach the adhesive thickness preferably 2.5 – 25 µm (P0062).
PET substrate (P0015)
Substrate thickness 50 – 250 µm (P0017)
PET support layer (substrate) (Blum’s claims 5 – 6).
Support layer and base layer thickness 1.3 – 1270 µm (P0062)

	
Applicant provides no examples which do not meet the claimed total light transmittance or haze values. Additionally, Applicant’s specification teaches the value of the upper yield point stress can be controlled through material selection and thickness (specification, paragraph [0012]).
	Thus, the teachings of the references cited above would encompass a film with the same properties as the film of the present application including a total light transmittance of 85% or more and a haze value of 35% or less.
	 
With regard to claim 3, Blum et al. teach the fluoropolymer of the fluoropolymer layer is preferably polychlortrifluoroethylene (PCTFE) (paragraph [0049]).
With regard to claim 6, Blum et al. teach moisture transmission rate (“water vapor permeability”) of the multilayered blister packaging film is less than 0.05 g/100 in2/day (0.775 g/m2/24 hrs), more preferably 0.001 to about 0.05 gm/100 in2/day (0.0155 – 0.775 g/m2/24 hrs), per mil thickness of fluorocarbon layer (paragraph [0065]), which overlaps with Applicant’s claimed range of 0.5 g/m2/24 hours or less.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claims 7 – 8, Blum et al. teach the layers form blister packaging (press-through packaging) (title, abstract, paragraph [0020]).

Response to Arguments
Applicant argues, “D1 [Blum et al.] fails to teach or suggest a first intermediate adhesive tie layer comprising styrene-ethylene-butylene-styrene as well as epoxidized polybutadiene” (Remarks, Pgs. 8 – 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, as previously discussed and noted on pg. 8 of Applicant’s remarks, styrene-ethylene-butylene-styrene is explicitly taught by Blum et al. in paragraphs [0052] & [0056]). Blum et al. do not limit the composition of either adhesive layer. It would have been obvious to one of ordinary skill in the art to use the same adhesive composition for the first and second intermediate adhesive layers because the each of these adhesive layers are used to join the same two types of materials: a PET substrate with a PCTFE resin layer.
Second, as previously discussed, Blum et al. do not teach the presence of epoxidized polybutadiene. However, this limitation was addressed by the citation of secondary reference, Armour et al.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues, “…D2 [Armour] discusses an adhesive composition comprising a mixture of an epoxidized polybutadiene and a chlorinated polymer mixture. However, D2 describes that epoxy resin based contact adhesives have the poor quality of the bonds, and the degree of adhesion is improved by including the chlorinated polymer mixtures in the adhesive composition” (Remarks, Pgs. 9 – 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive.  First, Armour et al. teach pure epoxy resin adhesives have poor adhesive quality, not epoxy-based resins.
Applicant’s recently amended claim 1 requires the intermediate layers to only contain the polymers listed in the claim. Armour et al. teach the interaction of chlorinated polymer mixture with epoxidized polybutadiene is necessary for arriving at the desired adhesive properties. Therefore, the rejected over Armour et al. has been withdrawn.
However, upon further consideration, a new ground of rejection is made in view of Koda et al. (JP 2003-064226 A), who provides a motivation for one of ordinary skill in the art to incorporate epoxidized polybutadiene into an ethylene-based adhesive composition for use in packaging material, without the necessity of other materials not listed in Applicant’s claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781